Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 2/28/2020.

	The status of the claims is as follows:
		Claims 1-19 are herein addressed in detail below.

	The applicant’s information disclosure statement 2/28/2020 has been considered and a copy has been placed in the file.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 2, 3, and 6, the applicant recites “a window” and in claims 2, 3, 4, and 7, the applicant recites “a/the window sash”.  Are these one in the same?  What is the difference between a “window” being moved and a “window sash” being moved?  If these are different movable window(s)/sash(es), then the applicant should clearly disclose, claim, and show all of the different windows in which the applicant is trying to claim.  Clarification is requested.
In claim 12, line 3, the applicant recites “it”.  Exactly what does “it” refer to.  Clarification is requested.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1 and 12-14 and 16-19 is/are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raap et al. (9,797,182 B2).
As shown in Figure 4E, Raap et al. (9,797,182 B2) discloses a fire exit system comprising a motor (412, or 310E/312E shown in Figure 4E) mechanically coupled (358E and 360E) on each side a window (302E) such that when the motor is turned on causes the window (302E) to open/close, a controller (block diagram shown in Figure 5, 410A) coupled to the motor (412, or 310E/312E shown in Figure 4E), a switch (see passage below) coupled to the controller when activated is configured to turn the motor to open/close the window. [Claim 1]

    PNG
    media_image1.png
    93
    880
    media_image1.png
    Greyscale

Raap et al. (9,797,182 B2) further disclose a first alarm switch/sensor to be activated (see passage below). [Claim 12]

    PNG
    media_image2.png
    267
    879
    media_image2.png
    Greyscale

Raap et al. (9,797,182 B2) still further disclose a power source and more specifically, a batter power source (see passage below, and throughout the entire specification) [Claims 13-14]

    PNG
    media_image3.png
    118
    876
    media_image3.png
    Greyscale

Raap et al. (9,797,182 B2) still further disclose a wireless control system (see passage below). [Claims 16-18]

    PNG
    media_image4.png
    75
    866
    media_image4.png
    Greyscale


Raap et al. (9,797,182 B2) yet still further disclose a programmable control system to which includes a motor (see passage below). [Claim 19]

    PNG
    media_image5.png
    100
    874
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    244
    875
    media_image6.png
    Greyscale



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claim(s) 2-5, and 7-9 is/are further rejected under 35 U.S.C. 103 as being unpatentable over Raap et al. (9,797,182 B2) in view of Draus et al. (5,144,770).
Raap et al. (9,797,182 B2) disclose a timing belt (326E and 328E shown in Figure 4E) installed around at least two gears (see Figure 4E, 318E, 320E, 350E, and 352E) and attached (358E and 360E) to a window sash (302E) [Claim 2].
Raap et al. (9,797,182 B2) further discloses a mounting frame (102) in which the controller (410A), the switch (410B), the timing belt (see at least figures 1-3) are mounted to the mounting frame (see passage below). [Claims 5 and 9]

    PNG
    media_image7.png
    410
    885
    media_image7.png
    Greyscale

Raap et al. (9,797,182 B2) further disclose a limiting switch (412D) for controlling the movement of the window/window sash between positions [Claim 7]
Raap et al. (9,797,182 B2) still further disclose the operation to be wireless (see passage below) [Claim 8].

    PNG
    media_image8.png
    75
    859
    media_image8.png
    Greyscale


Raap et al. (9,797,182 B2) fail to disclose a guide bar and a detailed carriage attached (via screw/pin) to the window/window sash (i.e., claims 2-4).
Draus et al. (5,144,770) disclose a guide bar (2, and 4,5) and a carriage (22) slidably mounted to the guide bar (2) and attached to a window/window sash (16).via a screw/removable pin (see passage below).

    PNG
    media_image9.png
    40
    875
    media_image9.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to provide the system of Raap et al. (9,797,182 B2) with a carriage and guide bar as taught by Draus et al. (5,144,770) since a guide bar allows the window to be smoothly guided along a vertical path with lest friction and the carriage allows the sash to be more securely fastened (and easily removable via the pin/screw) to the drive system.  Furthermore, the system of Raap et al. (9,797,182 B2) would operate equally as well when utilizing the carriage assembly and guide of Draus et al. (5,144,770).

As best understood, claim(s) 6 and 10 is/are further rejected under 35 U.S.C. 103 as being unpatentable over Raap et al. (9,797,182 B2) and Draus et al. (5,144,770) as applied to claim 5 above, and further in view of Barbara (2012/0160606 A1).
All of the elements of the instant invention are discussed in detail above except providing an escape ladder attached to the mounting frame.
As shown in Figure 6, Barbara (2012/0160606 A1) discloses an escape ladder attached to the mounting frame.
It would have been obvious before the effective filing date of the claimed invention to provide the system of Raap et al. (9,797,182 B2) with an escape ladder as taught by Barbara (2012/0160606 A1) since an escape ladder is well known in the art to escape from a window above ground during an emergency such as a fire.  Furthermore, the system of Raap et al. (9,797,182 B2) would operate equally as well when provided with an escape ladder.

As best understood, claim(s) 11 is/are further rejected under 35 U.S.C. 103 as being unpatentable over Raap et al. (9,797,182 B2) in view of Barbara (2012/0160606 A1).
Raap et al. (9,797,182 B2) further discloses a mounting frame (102) in which the controller (410A), the switch (410B), the timing belt (see at least figures 1-3) are mounted to the mounting frame (see passage below)


    PNG
    media_image7.png
    410
    885
    media_image7.png
    Greyscale


Raap et al. (9,797,182 B2)  fail to disclose providing an escape ladder attached to the mounting frame.
As shown in Figure 6, Barbara (2012/0160606 A1) discloses an escape ladder attached to the mounting frame.
It would have been obvious before the effective filing date of the claimed invention to provide the system of Raap et al. (9,797,182 B2) with an escape ladder as taught by Barbara (2012/0160606 A1) since an escape ladder is well known in the art to escape from a window above ground during an emergency such as a fire.  Furthermore, the system of Raap et al. (9,797,182 B2) would operate equally as well when provided with an escape ladder. 

As best understood, claim(s) 15 is/are further rejected under 35 U.S.C. 103 as being unpatentable over Raap et al. (9,797,182 B2) in view of WO 0121926 A1 to Williams.
All of the elements of the instant invention are discussed in detail above except providing a flashing light in coordination with a fire alarm.
WO 0121926 A1 to Williams discloses a switch connected to a flashing light when a fire alarm is activated (see passage below).

    PNG
    media_image10.png
    219
    897
    media_image10.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to provide the system of Raap et al. (9,797,182 B2) with a visual fire alarm flashing light as taught by WO 0121926 A1 to Williams since a visual alarm (i.e., flashing lights) allows someone whose deaf to be able to find an escape window during a fire/smoke situation.  Furthermore, the system of Raap et al. (9,797,182 B2) would operate equally as well when utilizing a visual alarm (i.e., flashing lights).


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.  Including escape ladders, alarms, limit switches/sensor and controllers to control window/window sashes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634